        Case 4:19-cv-00037-DC-DF Document 26 Filed 03/04/21 Page 1 of 16




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    PECOS DIVISION

MARY CATHERINE “KATIE”                             §
SANCHEZ,                                           §
  Plaintiff,                                       §
                                                   §
v.                                                 §            PE:19-CV-00037-DC-DF
                                                   §
PRESIDIO COUNTY, TEXAS, and                        §
FRANCES GARCIA, in her individual                  §
capacity,                                          §
   Defendants.                                     §

        REPORT AND RECOMMENDATION OF THE U.S. MAGISTRATE JUDGE

TO THE HONORABLE DAVID COUNTS, U.S. DISTRICT JUDGE:

        BEFORE THE COURT is Defendants Presidio County, Texas, and Frances Garcia’s

(“Defendant Garcia”) (collectively, “Defendants”) Motion for Summary Judgment. (Doc. 15). This

case is before the U.S. Magistrate Judge by a standing order of referral from the District Judge

pursuant to 28 U.S.C. § 636 and Appendix C of the Local Rules for the Assignment of Duties to

United States Magistrate Judges. After due consideration, the undersigned RECOMMENDS

Defendants’ Motion for Summary Judgment be DENIED. (Doc. 15).

                                           I. BACKGROUND

        On July 17, 2019, Plaintiff Mary Catherine “Katie” Sanchez (“Plaintiff”) filed this suit for

First Amendment retaliation against Defendants. (See Doc. 1). Plaintiff alleges that in retaliation for

Plaintiff running against Defendant Garcia for public office in Presidio County, Texas, Defendants

eliminated Presidio County’s Office of Management and Budget (“OMB”), terminating Plaintiff’s

employment with Presidio County. Id. at 3–4.

        Plaintiff twice ran against Defendant Garcia for Presidio County Treasurer—first in

November 2014 and four years later in 2018. (Doc. 16-2 at 83). After losing the first election in

November 2014, Plaintiff applied to and was appointed as the Assistant Director of the OMB. Id. at
        Case 4:19-cv-00037-DC-DF Document 26 Filed 03/04/21 Page 2 of 16




16–17. The OMB was created in 2014 and was supervised by the Presidio County Commissioners

Court (hereafter, “Commissioners Court”). Id. at 3, 17. In November 2017, after working for the

OMB for three years without incident, Plaintiff announced her candidacy for Presidio County

Treasurer. Id. at 83. Plaintiff ultimately lost to Defendant Garcia in the March 2018 Democratic Party

Primary Election (hereafter, “Primary Election”). Id. at 84.

        In August 2018, Presidio County Commissioner Loretto Vazquez put a discussion item on

the County Commissioners’ agenda to eliminate the OMB. (Doc. 16-2 at 35–36). The discussion item

sought “discussion with action to abolish the department of Presidio County Office of Management

and Budget, OMB, to be effective at the new fiscal year of October 1 of 2018.” (Doc. 15-1 at 15). On

August 22, 2018, the Commissioners Court voted 4-1 to abolish the OMB for the next fiscal year,

effective September 30, 2018. (Doc. 15-2 at 21). After the August 22 meeting, Plaintiff ultimately

left her position with the OMB and on August 27, 2018, began working as a jail records clerk in the

Presidio County Sheriff’s Department. (Doc. 16-2 at 65).

        As noted above, Plaintiff filed the instant lawsuit on July 17, 2019. (See Doc. 1). Defendants

filed the present Motion for Summary Judgment on November 6, 2020. (See Doc. 15). On November

18, 2020, Plaintiff filed a Response. (See Doc. 16). Defendants filed a Reply on November 25, 2020.

(See Doc. 18). Accordingly, this matter is ready for disposition.

                                         II. LEGAL STANDARD

        Summary judgment is appropriate “if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “A

fact is material if it might affect the outcome of the suit under the governing law, and a dispute is

genuine if the evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

United States v. Renda, 709 F.3d 472, 478 (5th Cir. 2013) (quoting Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986)).



                                                    2
        Case 4:19-cv-00037-DC-DF Document 26 Filed 03/04/21 Page 3 of 16




        “Initially, the moving party bears the burden of demonstrating the absence of a genuine issue

of material fact.” Cannata v. Catholic Diocese of Austin, 700 F.3d 169, 172 (5th Cir. 2012) (citing

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). The burden then shifts to the nonmoving party

to point to “specific facts showing that there is a genuine issue for trial.” Celotex, 477 U.S. at 324.

“Unsubstantiated assertions, improbable inferences, and unsupported speculation are not sufficient to

defeat a motion for summary judgment.” Brown v. City of Hous., 337 F.3d 539, 541 (5th Cir. 2003).

Additionally, “the mere existence of some alleged factual dispute between the parties will not defeat

an otherwise properly supported motion for summary judgment; the requirement is that there be no

genuine issue of material fact.” Scott v. Harris, 550 U.S. 372, 380 (2007) (emphasis in original)

(quoting Anderson, 477 U.S. at 247–48). “Where critical evidence is so weak or tenuous on an

essential fact that it could not support a judgment in favor of the nonmovant, or where it is so

overwhelming that it mandates judgment in favor of the movant, summary judgment is appropriate.”

Duron v. Albertson’s, LLC, 560 F.3d 288, 291 (5th Cir. 2009) (quoting Alton v. Tex. A&M Univ., 168

F.3d 196, 199 (5th Cir. 1999)).

        The court does not have “a duty to sift through the record in search of evidence to support a

party’s opposition to summary judgment.” Malacara v. Garber, 353 F.3d 393, 405 (5th Cir. 2003)

(quoting Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998)). Evidence that exists in

the summary judgment record but is not referred to in the nonmovant’s response to the motion for

summary judgment is not properly before the court. Id.

        In reviewing the record, “the court must draw all reasonable inferences in favor of the

nonmoving party and it may not make credibility determinations or weigh the evidence.” Reeves v.

Sanderson Plumbing Prods., 530 U.S. 133, 150 (2000). However, the court may not “in the absence

of any proof, assume that the nonmoving party could or would prove the necessary facts.” Little v.

Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).



                                                    3
        Case 4:19-cv-00037-DC-DF Document 26 Filed 03/04/21 Page 4 of 16




                                           III. DISCUSSION

        Defendant seeks summary judgment on Plaintiff’s complaint for the following four reasons:

(1) Plaintiff did not suffer an adverse employment action; (2) Plaintiff cannot establish a causal

connection between her political campaign for County Treasurer and the elimination of the OMB; (3)

Defendant Garcia was not a final decision maker regarding elimination of the OMB and therefore

cannot be individually liable; and (4) Defendant Garcia is entitled to qualified immunity. (Doc. 15 at

1). The undersigned will address each argument in turn.

    1. Adverse Employment Action

        Plaintiff brings this claim pursuant to 42 U.S.C. § 1983. (Doc. 1). “To establish a § 1983

claim for employment retaliation related to speech, a plaintiff-employee must show: (1) he suffered

an adverse employment action; (2) he spoke as a citizen on a matter of public concern; (3) his interest

in the speech outweighs the government's interest in the efficient provision of public services; and (4)

the speech precipitated the adverse employment action.” Caldwell v. Medina, No. 1:19-CV-524-RP,

2020 WL 4043501, at *9 (W.D. Tex. July 17, 2020) (citing Anderson v. Valdez, 845 F.3d 580, 590

(5th Cir. 2016)).

        In the present Motion for Summary Judgment, the sole issue is whether Plaintiff suffered an

adverse employment action. (Doc. 15 at 7). The Fifth Circuit has held that “[a]dverse employment

actions are discharges, demotions, refusals to hire, refusals to promote, and reprimands.” Breaux v.

City of Garland, 205 F.3d 150, 157 (5th Cir. 2000) (quoting Pierce v. Tex. Dep’t of Crim. Just., Inst.

Div., 37 F.3d 1146, 1149 (5th Cir. 1994)). In 2006, the Supreme Court held that in the context of

Title VII, a plaintiff could demonstrate an adverse employment action by showing “that a reasonable

employee would have found the challenged action materially adverse.” Burlington N. & Santa Fe Ry.

Co. v. White, 548 U.S. 53, 68, (2006) (internal citations omitted). While the Fifth Circuit has not

formally adopted the Burlington standard for application to § 1983 First Amendment retaliation

claims, case law tends to indicate an acceptance of Burlington. Compare Johnson v. Halstead, 916
                                                   4
        Case 4:19-cv-00037-DC-DF Document 26 Filed 03/04/21 Page 5 of 16




F.3d 410, 422 n.5 (5th Cir. 2019) (explicitly noting Fifth Circuit has not formally adopted Burlington

for §1983 First Amendment retaliation claims) with Garrett v. Judson Indep. Sch. Dist., 299 F. App’x

337, 346 (5th Cir. 2008) (finding plaintiff stated claim for § 1983 First Amendment retaliation where

plaintiff alleged she faced a “campaign of unfounded charges of incompetence” after exercising First

Amendment right to free speech). Further, the Western District of Texas has interpreted Garrett to

indicate that the “Fifth Circuit has impliedly adopted Burlington’s [] standard into its [§] 1983

jurisprudence.” Simonelli v. Fitzgerald, No. CIV. A. SA-07-CA-360, 2009 WL 3806489, at *5 (W.D.

Tex. Oct. 22, 2009). Accordingly, this Court will apply the more liberal Burlington standard—

whether a reasonable employee would have found the challenged action materially adverse—while

contemplating whether Plaintiff has raised a fact issue regarding whether she experienced an adverse

employment action.

        In the present case, Plaintiff asserts that Defendants’ decision to terminate the OMB

constituted her adverse employment action. (See Doc. 1). By their Motion for Summary Judgment,

Defendants argue that Plaintiff did not experience an adverse employment action because “[t]here is

no evidence that Plaintiff was terminated, discharged, demoted or reprimanded.” (Doc. 15 at 7).

Defendants predominantly argue that Plaintiff did not experience an adverse employment action

because she voluntarily left her position at OMB to change departments within Presidio County prior

to the department’s eventual elimination. Id. at 7–8.

        Plaintiff responds that the imminent elimination of the OMB—and consequently the

elimination of Plaintiff’s position—constituted an adverse employment action. (Doc. 16 at 3–6).

Plaintiff argues that her subsequent position as a jail records clerk in the Presidio County Sheriff’s

Department is irrelevant to determining whether elimination of the OMB constituted an adverse

employment action because Plaintiff had a duty to mitigate damages after what would have been her

eventual termination. Id. at 6. In their Reply, Defendants exclusively provide examples of instances

where courts in the Fifth Circuit have found affirmative transfers to not constitute adverse
                                                    5
        Case 4:19-cv-00037-DC-DF Document 26 Filed 03/04/21 Page 6 of 16




employment actions. (See Doc. 18 at 5–6). However, the present situation does not involve an

organization affirmatively transferring an employee to a different position within the organization but

rather an employee who faced termination due to the elimination of the department for which she

worked. Therefore, the case law relied on by Defendants is inapposite regarding the present issue.

        Applying the Burlington standard—whether a reasonable employee would have found the

challenged action materially adverse—Plaintiff has undoubtedly raised a fact issue regarding whether

she experienced an adverse employment action. Defendants’ argument that Plaintiff merely “feared”

she would no longer have a job is absurd given that the entire department Plaintiff worked for was

being eliminated. (Doc. 15 at 9). The OMB’s elimination inherently meant Plaintiff’s position would

be eliminated. Elimination of one’s job is axiomatic of what an employee would consider materially

adverse. Therefore, the undersigned agrees with Plaintiff that she experienced an adverse

employment action.

    2. Causal Connection Between Political Campaign and Elimination of OMB

        Defendants also contend Plaintiff cannot establish a causal connection between her political

campaign for County Treasurer and the elimination of the OMB. (Doc. 15 at 9–16). In order to

establish causation in a First Amendment retaliation suit, a “plaintiff must show that [her] protected

speech was a substantial or motivating factor in defendants’ actions.” Hinojosa, 2009 WL 1309218,

at *7 (citing Mt. Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287 (1977)). “Should

plaintiff do so, the burden then shifts to defendants to show that they would have terminated

plaintiff's employment absent [her] protected speech.” Id. (citing Mt. Healthy, 429 U.S. at 287).

However, the Fifth Circuit “has held that summary disposition of the causation issue in First

Amendment retaliation claims is generally inappropriate.” Haverda v. Hays County, 723 F.3d 586,

595 (5th Cir. 2013) (citing Click v. Copeland, 970 F.2d 106, 113–14 (5th Cir. 1992)) (noting that the

Fifth Circuit has held that where a plaintiff produces evidence of pretext, the determination whether

the employer’s stated reasons are pretextual is a fact issue reserved for the jury).
                                                    6
        Case 4:19-cv-00037-DC-DF Document 26 Filed 03/04/21 Page 7 of 16




        Defendants argue that “Commissioner Vasquez clearly testified that he brought the agenda

item to eliminate the OMB in an effort to save money and not because of Plaintiff’s campaign against

[Defendant] Garcia.” (Doc. 15 at 10) (citing Doc. 15-3 at 32–33). Defendants continue that

“Commissioner Vasquez made the unilateral decision to put the elimination of the OMB on the

agenda without influence from anyone else, including [Defendant] Garcia, and [Commissioner

Vasquez’s] decision had nothing to do with Plaintiff’s political campaign.” Id. at 11.

        In response, Plaintiff points to a variety of evidence that, according to Plaintiff, indicates a

retaliatory motive. Plaintiff identifies the County Attorney’s letter warning the County

Commissioners that eliminating the OMB may constitute First Amendment retaliation against

Plaintiff and open the County to suit. (Doc. 16 at 8) (citing Doc. 16-1 at 13). Plaintiff also argues,

“[t]he county judge was specifically concerned that the elimination of the OMB could be political

retaliation against Sanchez because she ran for office.” (Doc. 16 at 8) (citing Doc. 16-1 at 17 (¶ 39,

54)). In support, Plaintiff cites to County Judge Cinderela Guevara’s deposition wherein Guevara

answered affirmatively when asked whether she had any concerns that the elimination of the OMB

could have been political retaliation against Plaintiff. (Doc. 16-12 at 11).

        It is important to note that most—if not all—of Plaintiff’s evidence in support of causation is

circumstantial. However, the Fifth Circuit has found that circumstantial evidence creating a

chronology from which causation may be inferred is sufficient to create a fact issue in First

Amendment retaliation suits. See Benfield v. Magee, 945 F.3d 333, 338 (5th Cir. 2019) (citing Brady

v. Hous. Indep. Sch. Dist., 113 F.3d 1419, 1424 (5th Cir. 1997)) (The Fifth Circuit “has . . . allowed

plaintiffs to show causation [in a First Amendment retaliation action] by relying on ‘a chronology of

events from which retaliation may plausibly be inferred’”); see also Mooney v. Lafayette Cnty. Sch.

Dist., 538 F. App’x 447, 454 (5th Cir. 2013). “Courts deciding the causation issue by summary

disposition have generally done so only when the employer's reasons have not been controverted.”

Mote v. Walthall, No. 4:16-CV-00203, 2017 WL 2651705, at *6 (E.D. Tex. June 20, 2017), aff’d,
                                                    7
        Case 4:19-cv-00037-DC-DF Document 26 Filed 03/04/21 Page 8 of 16




902 F.3d 500 (5th Cir. 2018) (citing Haverda, 723 F.3d at 595). The causation standard for First

Amendment retaliation claims requires “only that protected speech be a ‘substantial’ or ‘motivating’

factor in the adverse employment action suffered by the plaintiff.” Mooney, 538 F. App’x at 453

(citing Mt. Healthy, 429 U.S. at 287).

        Plaintiff’s chronology of events surrounding the OMB’s elimination is as follows. Prior to the

August 22, 2018 County Commissioners’ meeting during which the OMB was eliminated, there had

never been any public discussions regarding the superfluity of the OMB. (Doc. 16-1 at 6). However,

during the campaign for County Treasurer, Defendant Garcia privately threatened to get rid of

Plaintiff’s position in a conversation overheard by Justice of the Peace Juanita Bishop. (Doc. 16-15 at

1). Plaintiff asserts that after she lost the primary to Defendant Garcia, Defendant Garcia became

“difficult to work with.” (Doc. 16 at 9). Plaintiff next points to Defendant Garcia’s requested

inclusion of an item on the Commissioners Court agenda for the April 11, 2018 meeting. (Doc. 16-1

at 9). The item requested the Commissioners Court to retire to executive session to discuss

disciplining an employee; however, the employee’s name was never revealed. (Doc. 16-1 at 9).

        Plaintiff next points to Defendant Garcia’s complaints to County Judge Guevara and County

Commissioner Brenda Bentley regarding Plaintiff and the OMB. (Docs. 16-12 at 6; 16-2 at 52, 85).

Plaintiff contends that between the Primary Election and the August 22, 2018 Commissioners Court

meeting, Defendant Garcia had both the ability to influence the County Commissioners and lobbied

the County Commissioners to eliminate the OMB. (Doc. 16 at 9) (citing Doc. 16-12 at 15). Loretto

Vasquez, the County Commissioner who listed the agenda item to eliminate the OMB, testified

during his deposition he would not have gone through with listing the item had Defendant Garcia not

agreed to absorb some of the OMB’s functions. (Doc. 16 at 9) (citing Doc. 16-13 at 11).

        Judge Guevara further noted during her deposition that it was particularly odd for

Commissioner Vasquez to seek elimination of the OMB without first consulting Judge Guevara,

especially in light of Presidio County’s well documented past financial troubles. (Doc. 16-12 at 4).
                                                   8
        Case 4:19-cv-00037-DC-DF Document 26 Filed 03/04/21 Page 9 of 16




According to Judge Guevara, this was the first instance since at least 2015 that someone had placed

the elimination of a department on the Commissioners Court agenda. Id. at 3–4. Additionally, Jeanne

Hall—the only other OMB employee aside from Plaintiff—testified via declaration that Defendant

Garcia, Commissioner Vasquez, and Commissioner Bentley all separately reached out to Hall to

assure her she would not lose her job upon elimination of the OMB. (See Doc. 16-14). Plaintiff notes

that none of those individuals gave her the same assurance. (Doc. 16 at 10). During the August 22,

2018 Commissioners Court meeting, three members of the community stated that they opposed the

elimination of the OMB; no members of the community spoke in favor of the elimination. (Doc. 16-2

at 55). Finally, both Judge Guevara and County Attorney Rod Ponton perceived that the proposed

elimination of the OMB was being carried out as an act of retribution towards Plaintiff. (Docs. 16-12

at 9–10; 16-8).

        Defendants take issue with several aspects of Plaintiff’s chronology. First, Defendants assert

that—as contended in his deposition—Commissioner Vasquez had floated the idea of eliminating the

OMB in 2017. (Doc. 15-3 at 6). Defendants also take issue with Plaintiff’s characterization that

Defendant Garcia was not happy that Plaintiff was running against her. (Doc. 16-1 at 7). However,

during Defendant Garcia’s deposition, she explicitly stated that she was not happy about Plaintiff

running against her. (Doc. 16-6 at 8). Defendants next contend that Plaintiff and Defendant Garcia

had issues dating back to at least 2015, therefore Plaintiff’s assertion that Defendant Garcia became

difficult to work with after the 2018 primary election is false. (Doc. 15-2 at 14–16). Defendant

Garcia and Plaintiff’s alleged history of animosity does not, however, dispel Plaintiff’s assertion that

the two individuals’ working relationship became increasingly strained after the election. If anything,

Defendant Garcia’s concession that the two had issues preceding the 2018 primary election supports

a theory that Defendant Garcia would have been perturbed with Plaintiff for running against her.

Defendants further argue that Plaintiff mischaracterized Defendant Garcia and Commissioner

Bentley’s communications. (Doc. 18 at 3). This becomes a fact issue though as neither party has
                                                   9
        Case 4:19-cv-00037-DC-DF Document 26 Filed 03/04/21 Page 10 of 16




produced emails verifying or rebutting Plaintiff’s assertion that Defendant Garcia began a course of

sending emails critical of Plaintiff to Commissioner Bentley. Id.

          Defendants additionally frame Judge Guevara’s testimony regarding the impetus behind

elimination of the OMB as merely a belief that “the County Commissioners did not like the checks

and balances system imposed by Plaintiff” rather than regarding Plaintiff’s First Amendment rights.

(Doc. 18 at 2). However, Defendants conveniently neglect to note Judge Guevara’s prior testimony

wherein she answered “yes” when asked whether she was concerned that the elimination of the OMB

could be political retaliation against Plaintiff. (Doc. 16-12 at 11). Defendants go on to identify

numerous other perceived issues with Plaintiff’s recitation of the facts, however in so doing,

Defendants further establish that fact issues abound regarding whether there was a causal connection

between Plaintiff’s First Amendment activity and the eventual elimination of the OMB. Therefore,

Plaintiff has established a causal connection between the elimination of the OMB—Plaintiff’s

adverse employment action—and Defendants’ actions sufficient to survive a summary judgment

motion.

             a. Refuting Non-Retaliatory Motive

          Irrespective of whether Plaintiff has created a fact issue surrounding causation, Defendants

argue that Plaintiff cannot refute Defendants’ non-retaliatory motive for eliminating the OMB. (Doc.

15 at 13–14). The Supreme Court has held in First Amendment retaliation suits that “where a

plaintiff challenges a discrete governmental decision as being based on an impermissible criterion

and it is undisputed that the government would have made the same decision regardless, there is no

cognizable injury warranting relief under § 1983.” Texas v. Lesage, 528 U.S. 18, 21 (1999)

(emphasis added). Therefore, Defendants must prove—by a preponderance of the evidence1—that

they would have eliminated the OMB even absent Plaintiff’s First Amendment activity. Here, fact

1
  See Mt. Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287 (1977) (finding District Court erred by
not determining whether School Board “had shown by a preponderance of the evidence that it would have reached
the same decision as to respondent’s reemployment in the absence of the protected conduct”).

                                                        10
       Case 4:19-cv-00037-DC-DF Document 26 Filed 03/04/21 Page 11 of 16




issues preclude such a determination at this time.

        While Defendants ardently assert that Commissioner Vasquez’s decision to propose

elimination of the OMB was based solely on budgetary concerns, the competent summary judgment

evidence creates fact issues as to the veracity of this claim. Most damning is Judge Guevara’s

deposition testimony that when faced with Commissioner Vasquez’s proposal during the August 22,

2018 meeting, she proposed eliminating additional County departments to no avail. (Doc. 16 at 12)

(citing Doc. 16-12 at 10). Further, while Defendants repeatedly assert that elimination of the OMB

was done with the intention of saving money, the only reference to an actual dollar amount comes

from an inference during Plaintiff’s deposition. After establishing that the OMB’s annual budget was

between $100,000 and $110,000, Defendants’ Counsel went on to ask Plaintiff “if the OMB was cut,

then the County would save over $100,000, correct?” to which Plaintiff responded “yes.” (Doc. 15-1

at 17–18). This is a far cry from Commissioner Vasquez establishing that research had been done

into the fiscal benefits of eliminating the OMB. For these reasons and in addition to the other factual

discrepancies identified throughout this Report and Recommendation, the undersigned finds a

genuine dispute of material fact as to Commissioner Vasquez’s actual motive behind moving to

eliminate the OMB.

            b. County’s liability

        Finally, Defendants argue that “causation cannot otherwise be imputed against Presidio

County.” (Doc. 15 at 14). Local government liability under § 1983 arises only when execution of the

local government’s policy or custom causes the injury. See Monell v. Dep’t of Soc. Servs., 436 U.S.

658, 694 (1978); see also Brady v. Fort Bend County, 145 F.3d 691, 700–02 (5th Cir. 1998)

(extending Monell liability to counties). “Texas law is clear that the final policymaker for municipal

liability purposes is the County Commissioners Court.” Lloyd v. Birkman, 127 F. Supp. 3d 725, 774–

75 (W.D. Tex. 2015) (citing Tex. Loc. Gov’t Code § 87.041(a)(10)). “The official policy prong can

be met by a single decision by municipal policymakers, so long as the plaintiff demonstrates that the
                                                     11
       Case 4:19-cv-00037-DC-DF Document 26 Filed 03/04/21 Page 12 of 16




conduct was deliberate and the moving force behind his injury.” Lloyd, 127 F. Supp. 3d at 774–75

(citing Pembaur v. City of Cincinnati, 475 U.S. 469, 480 (1986); Bd. of Cnty. Comm’rs v. Brown,

520 U.S. 397, 404 (1997)). “That is, a plaintiff must show that the municipal action was taken with

the requisite degree of culpability and must demonstrate a direct causal link between the municipal

action and the deprivation of federal rights.” Johnson v. Harris County, No. 4:16-CV-1623, 2018 WL

6505857, at *9 (S.D. Tex. July 31, 2018) (citing Brown, 520 U.S. at 404). Further, the Fifth Circuit

has held that to establish liability for First Amendment retaliation against a local government, a

plaintiff is required to show that a majority of the Board had retaliatory animus. See Griggs v.

Chickasaw County, 930 F.3d 696, 704 (5th Cir. 2019). However, such retaliatory animus may be

inferred from circumstantial evidence as well as temporal proximity of First Amendment activity and

the purported retaliatory event. See Lloyd, 127 F. Supp. 3d at 762–63; see also Tompkins v. Vickers,

26 F.3d at 603, 609 (5th Cir. 1994).

        Here, Plaintiff has created a fact issue of whether a majority of the County Commissioners

had retaliatory animus against Plaintiff. The August 22, 2018 vote to eliminate the OMB was carried

out by Judge Guevara and four County Commissioners: Loretto Vasquez, Brenda Bentley, Jose

Cabezuela, and Eloy Aranda. Every County Commissioner voted to eliminate the OMB. Plaintiff’s

argument that retaliatory motive is attributable to the entire Commissioner’s Court hinges on two,

separate lines of attack. First, Plaintiff highlights Defendant Garcia’s alleged ability to influence the

individual commissioners. Plaintiff points to Judge Guevara’s deposition testimony wherein Judge

Guevara noted that Defendant Garcia did not like Plaintiff and was able to influence the

commissioners. (Doc. 16-1 at 13) (citing Doc. 16-12 at 15). Plaintiff further notes that Judge Guevara

testified that Defendant Garcia “and others were lobbying the County Commissioners to abolish the

OMB.” (Doc. 16-12 at 15). Plaintiff also points to the letter County Attorney Rod Ponton provided to

the County Commissioners that explicitly stated “[Defendant] Garcia and others are lobbying the

County Commissioners to abolish the OMB.” (Doc. 16-8 at 1). Second, Plaintiff points to
                                                    12
        Case 4:19-cv-00037-DC-DF Document 26 Filed 03/04/21 Page 13 of 16




Commissioner Vasquez’s deposition testimony wherein Commissioner Vasquez noted he had never

publicly contemplated elimination of the OMB prior to the August 2018 measure. (Doc. 16-13 at 3).

Commissioner Vasquez had run for reelection as recently as five months prior to the OMB measure

being put forward and at no point during his candidacy did he contemplate elimination of the OMB.

Id. Additionally, if cost savings were the true impetus behind enacting the measure to eliminate the

OMB, the pay increases for quite literally every other facet of Presidio County government are

problematic. Taking all inferences in a light most favorable to Plaintiff, issues of material fact

abound as to whether the County Commissioners were unduly influenced by Defendant Garcia and

whether Defendant Garcia’s alleged retaliatory animus can be attributed to the County

Commissioners.

    3. Causation re: Defendant Garcia

        Defendants also argue Plaintiff cannot establish causation as to Defendant Garcia because she

is not a final decision maker. (Doc. 15 at 17–19). Defendants rely on Johnson v. Louisiana, a Fifth

Circuit decision where the court held that “only final decision-makers may be held liable for First

Amendment retaliation employment discrimination under § 1983.” 369 F.3d 826, 831 (5th Cir.

2004), abrogated by Sims v. City of Madisonville, 894 F.3d 632 (5th Cir. 2018) (citing Beattie v.

Madison Cnty. Sch. Dist., 254 F.3d 595, 602–605 (5th Cir. 2001)). However, the Fifth Circuit

abrogated Johnson’s holding in Sims v. Madisonville, wherein the court held that “[i]f an individual

defendant’s animus against a coworker’s exercise of First Amendment rights is a link in the causal

chain that leads to a plaintiff’s firing, the individual may be liable even if she is not the final

decisionmaker.” 894 F.3d 632, 639; see also Powers v. Northside Indep. Sch. Dist., 951 F.3d at 298,

306–07 (5th Cir. 2020). Therefore, Defendants’ reliance on Johnson is misplaced in arguing

Defendant Garcia cannot, as a matter of law, be held liable for First Amendment retaliation against

Plaintiff.

        In Sims, the Fifth Circuit clarified that whether an individual defendant has final decision-
                                                     13
       Case 4:19-cv-00037-DC-DF Document 26 Filed 03/04/21 Page 14 of 16




making authority is irrelevant to determining whether that defendant can be held liable for First

Amendment retaliation. 894 F.3d at 639. Rather, the plaintiff is merely required to show an

“affirmative causal link” between a defendant’s activity and the final employment decision. Id.

(citing Jett v. Dall. Indep. Sch. Dist., 798 F.2d 748, 758 (5th Cir. 1986)). Here, considering the

competent summary judgment evidence in the light most favorable to Plaintiff, such a causal link

exists sufficient to survive a motion for summary judgment.

    4. Qualified Immunity

        Finally, Defendants assert Defendant Garcia is entitled to qualified immunity. The Fifth

Circuit utilizes a two-prong test to determine if a defendant is entitled to qualified immunity: “(1)

whether [a plaintiff has] stated a violation of their First Amendment rights; and if so, (2) whether [the

defendant’s] conduct was objectively reasonable in light of clearly established law.” Powers, 951

F.3d at 305–06 (citing Salas v. Carpenter, 980 F.2d 299, 305–06 (5th Cir. 1992)). “The second prong

of the qualified immunity test is better understood as two separate inquiries: whether the allegedly

violated constitutional rights were clearly established at the time of the incident; and, if so, whether

the conduct of the defendant[ ] was objectively unreasonable in the light of that then clearly

established law.” Id. (quoting Hare v. City of Corinth, 135 F.3d 320, 326 (5th Cir. 1998)).

        Until very recently, Fifth Circuit law regarding First Amendment retaliation claims was

“ambiguous as to whether an individual who recommends an adverse employment decision but is not

a final decision-maker can be liable for retaliation under [§] 1983.” Id. (citing Culbertson v. Lykos,

790 F.3d 608, 617 (5th Cir. 2015); Sims, 894 F.3d at 641). However, as expounded on in the previous

section, in 2018 Sims clearly established that a non-final decision-maker can be liable for retaliation

under § 1983 if that individual’s animus constitutes a link in the causal chain that leads to a

plaintiff’s firing. See Sims, 894 F.3d at 639. In Sims, the Fifth Circuit explicitly stated “today’s

decision clarifying that Jett controls means the law will no longer be ‘unsettled’” as to whether an

individual other than a final decision maker could be held liable for First Amendment retaliation. Id.
                                                    14
        Case 4:19-cv-00037-DC-DF Document 26 Filed 03/04/21 Page 15 of 16




at 641. Therefore, because the Sims decision was rendered in June 2018 and Plaintiff’s alleged

constitutional violation took place in August 2018, Plaintiff’s constitutional rights were clearly

established at the time of the incident. Further, considering all facts in the light most favorable to

Plaintiff, Defendant Garcia’s actions of allegedly influencing the County Commissioners to eliminate

the OMB can be said to be objectively unreasonable for purposes of summary judgment.

Accordingly, the undersigned finds Defendant Garcia is not entitled to qualified immunity protection

in the instant suit.

                                        IV. RECOMMENDATION

        For the foregoing reasons, the undersigned RECOMMENDS Defendants’ Motion for

Summary Judgment be DENIED. (Doc. 15).

        SIGNED this 3rd day of March, 2021.




                                       DAVID B. FANNIN
                                       UNITED STATES MAGISTRATE JUDGE




                                                    15
       Case 4:19-cv-00037-DC-DF Document 26 Filed 03/04/21 Page 16 of 16




                    INSTRUCTIONS FOR SERVICE AND RIGHT TO APPEAL/OBJECT

In the event that a party has not been served by the Clerk with this Report and Recommendation

electronically, pursuant to the CM/ECF procedures of this District, the Clerk is ORDERED to mail

such party a copy of this Report and Recommendation by certified mail, return receipt requested.

Pursuant to 28 U.S.C. § 636(b), any party who desires to object to this report must serve and file

written objections within fourteen (14) days after being served with a copy unless the time period is

modified by the District Judge. A party filing objections must specifically identify those findings,

conclusions, or recommendations to which objections are being made; the District Judge need not

consider frivolous, conclusive, or general objections. Such party shall file the objections with the

Clerk of the Court and serve the objections on the U.S. Magistrate Judge and on all other parties. A

party’s failure to file such objections to the proposed findings, conclusions, and recommendations

contained in this report shall bar the party from a de novo determination by the District Judge.

Additionally, a party’s failure to file written objections to the proposed findings, conclusions, and

recommendations contained in this report within fourteen (14) days after being served with a copy

shall bar that party, except upon grounds of plain error, from attacking on appeal the unobjected-to

proposed factual findings and legal conclusions accepted by the District Judge. Douglass v. United

Services Auto. Ass’n, 79 F.3d 1415, 1428–29 (5th Cir. 1996).




                                                   16
